          Case 4:18-mj-00106-RJK Document 8 Filed 12/11/18 Page 1 of 2 PageID# 22
 MISDEMEANOR MINUTES:
Time Set:9:00 a.m.                                  Date:               12/11/2018
 Time Started:                                      Presiding Judge: Douglas E. M
 Time Ended:                                        Courtroom Deputy: J. Jones
 Recorded by:
           v: FTR                                   U.S. Attorney:    Dee Sterling
                                                    Defense Counsel:
 Case Number:                Plj 10 If             ( )Retained         ( )Court-appointed
                                                            AFPD       ( )Waived Counsel
 USA V.       O asjito. Hp
 COUNTS:




 Oo    (jQ Present( )In custody( )No appearance( )Excused Prior to Court
        Initial Appearance      Docket Call( )Plea of Guilty( ) Bench Trial( )Jury Trial
        Defendant advised of rights.
        Consent to Proceed before U.S. Magistrate Judge executed and filed in open court.
        Acknowledgment of Rights Form executed and filed in open court.
        Government motion:( )Warrant( )Summons( )Continue()o) DWOP( )DWP
        Other                                ( Granted ( )Denied
         Defendant motion:( )Continue( )Judgment of Acquittal( )Strike
        Other                                ( )Granted ( )Denied
        Counsel desired; Court( )Directed( )Denied( )Government not seeking jail time
        Defendant shall reimburse govt. for court appointed counsel at rate of$      tmo. begin
        Defendant will to retain counsel.( ) Retained Counsel
        Case continued to 9:00 a.m. on
        Bond set                                            with the following conditions of release:
 1)     )  Probation Office  supervision                 5) (  ) Substance abuse testing and if positive
 2)     ) Shall not operate m/v after consuming                   treatment as deemed necessary by PO.
           alcohol                                       6) (  )   Mental health evaluation and treatment
 3)     ) Prohibited from operating a motor vehicle               as deemed necessary by PO
          unless properly licensed to do so                 7)( ) No use/possession of narcotic/controlled
 4)     ) No consumption( )No excessive use of
                                                                  substance unless prescribed by physician
            alcohol                                         8)( )
(       Proffer                                             (      Evidence & Witnesses presented
(       Statement by Defendant                              (      PSR WAIVED by all parties
(       Found Guilty        ( )Found Not Guilty             (      Continued for Pre-sentence Report
(       Dismissed by Court                                  (      Advised of Right to Appeal
(       Sentencing:
(       Defendant remanded to custody
           FINE;                        ASSESSMENT;                   PROCESSING FEE;             RESTITUTION;
 !)$_                            1)$.                                1)$                          1)$
 2)$_                            2)$_                                2)$                          2)$
 3)$_                            3)$.                                3)$                          3)$
 4)$_                            4)$_                                4)$                          4)$
( ) Jail:                               ( )To be released at 5:00 p.m. today( )As special condition of probation
(     ) Probation:                                        ( )Supervised Release:
( ) Driving privileges within special maritime and territorial jurisdiction ofthe United States are suspended for
ONE(1)YEAR.
             Case 4:18-mj-00106-RJK Document 8 Filed 12/11/18 Page 2 of 2 PageID# 23
  ( )
                       SPECIAL CONDITIONS OF PROBATION / SUPERVISED RELEASE;


  ) Defendant prohibited from operating a motor vehicle on a public highway for a period
    of                   ( )year(s) ( )month(s)
        Defendant to pay fine and special assessment( )immediately( )within the first   months of probation.
        Defendant to participate in a( )drug( )alcohol( )substance abuse( )mental health education and treatment
        program as directed by the U. S. Probation Office.( )at defendant's expense.
        Restricted License Order as directed by the U.S. Probation Office.
        Defendant shall serve                                   community service.
        Defendant to make restitution in the sum of $               to

        Defendant to submit to random urinalysis testing as directed the U.S. Probation office.
        Defendant shall refrain from any unlawful use ofa controlled substance.
        Defendant is directed to participate in a thefl prevention program as directed by the U. S., Probation office.
        Defendant directed to serve                        days in jail( )Remanded ( )Report as directed by U.S.
        Probation Office ( )jail time may be served on weekends as directed by U.S. Probation




WITNESSES:

Govt.                                                               Deft.

Govt.                                                               Deft.
Govt.                                                               Deft.

Govt.                                                               Deft.

Govt.                                                               Deft.
Govt.                                                               Deft.


EXHIBITS:

Govt.                                                               Deft.

Govt.                                                               Deft.
Govt.                                                               Deft.
Govt.                                                               Deft.
Govt.                                                               Deft.
Govt.                                                               Deft.
